Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 9/12/22 is acknowledged.  In light of the amendments filed 9/12/22 amending claims 17-29 to recite composition, the restriction requirement between Groups I and II is withdrawn. Claims 1-29 and newly added claims 39-48 have been examined below. It is noted that claims 30-38, identified as group III in the restriction requirement, have been canceled.

Claim Objections
Claims 7 and 45 are objected to because of the following informalities:  In line 3 of claims 7 and 45, “yloctadecanoate” should be “yl-octadecanoate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13 and 20 recite a concentration of a metal oxide based on the total weight of “the particles”. There is no antecedent basis in the claims for “the particles”. Applicant is advised to amend the claims to more clearly specify what the concentration is based on.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-11, 14-18, 21-24, 27-29, 39-41, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Enami (JP 2001-226542A) in view of Lorenzetti (U.S. PG Pun. No. 2010/0222471) and Doneva (U.S. PG Pub. No. 2015/0368391).
An English-language machine translation of Enami, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraph 1 Enami discloses a thermoplastic elastomer composition for slush molding and a composite skin using the composition. In paragraph 9 Enami discloses that the composition comprises an ethylene-octene copolymer and a polypropylene resin. In paragraph 16 Enami discloses that the composition can comprise an ethylene-octene block copolymer and a polypropylene, where the ethylene-octene block copolymer meets the limitations of the olefin copolymer of claims 1, 17, 39, and 48. In paragraph 20, Enami discloses that the polypropylene resin can be a copolymer, meeting the limitations of the polypropylene copolymer of claims 1, 17, 39, and 48. In paragraphs 9, 12, and 28 Enami discloses that the composition further comprises an olefin crystal, which is also an olefin block copolymer. In paragraphs 9 and 24-25 Enami discloses that the composition further comprises an olefin-based polymer which functions as an adhesion improver, as recited in claims 1, 18, 39, and 48. The olefin-based polymer is present in an amount of 2 to 20% by weight of the composition, overlapping the ranges recited in claims 1, 18, 39, and 48. In paragraph 32 Enami discloses that the composition can comprise light stabilizers such as benzotriazoles (sulfur-free stabilizer) and hindered amines (HALS), fillers such as talc, and pigments, as recited in claims 1, 18, 39, and 48. 
	In paragraph 36 Enami discloses pellets of the composition, as recited in claim 11, and further discloses that the pellets are pulverized into a powder having an average particle size of 100 to 800 µm, encompassing the ranges recited in claims 8, 39, and 48. In paragraphs 8, 11 and 37-40 Enami discloses an article prepared by slush molding the composition, as recited in claim 14, where the composition forms a skin, as recited in claims 21 and 47. The use of the composition of Enami in a slush molding process indicates that it meets the limitations of claim 46. In paragraphs 15 and 54 Enami discloses an automobile instrument panel comprising the articles prepared by molding the composition, meeting the limitations of claims 15-16, 28-29, and 47-48. In paragraphs 15 and 30 Enami discloses that a polyurethane foam is disposed between the skin prepared from the composition of Enami and a substrate (“core layer”), meeting the limitations of claims 22 and 24. 
	The differences between Enami and the currently presented claims are:
 	i) Enami does not specifically disclose concentrations of the components within the claimed ranges, and does not specifically disclose compositions comprising both the benzotriazole stabilizer and the hindered amine light stabilizer.
ii) Enami does not specifically disclose a an ethylene-octene copolymer having the properties recited in claims 2-3 and 40-41.
	With respect to i), relative to 100 parts by weight of the polypropylene resin, Enami discloses a composition further comprising 25 to 400 parts by weight of a hydrogenated styrene-butadiene rubber (paragraph 23) and 30 to 250 parts by weight of the ethylene-olefin (ethylene-octene) copolymer. The olefin crystal is present in 5 to 20 parts per 100 parts by weight of the mixture of polypropylene resin and ethylene-octene copolymer, converting to 6.5 (0.05*130) to 70 (0.2*250) parts by weight per 100 parts by weight of the polypropylene resin, and leading to a total amount of 36.5 to 320 parts by weight of olefin block copolymers. The composition of Enami further comprises a plasticizer (paragraph 27) present in an amount of 3 to 25 parts by weight per 100 parts by weight of the abovementioned components, leading to a plasticizer concentration of about 5 (0.03*161.5) to 205 (0.25*820) parts by weight per 100 parts by weight of the polypropylene resin. As discussed above, the olefin polymer used as an adhesion promoter is present in an amount of 2 to 20% by weight of the composition, and in paragraph 26 Enami discloses that a catalyst is present in an amount of 0.01 to 2% by weight. When the total weight of the overall composition is between 500 and 640 parts by weight per 100 parts by weight of the polypropylene resin, and the total amount of block copolymers are between 250 and 320 parts by weigh per 100 parts by weight of the polypropylene resin, both of which are within the ranges implied by the concentrations of the components discussed above, the concentrations of both olefin block copolymer and polypropylene resin will overlap the ranges recited in claims 1, 17, 39, and 48
	In paragraph 14 Lorenzetti discloses a thermoplastic polymer composition comprising a stabilizer composition comprising a mixture of a UV-absorber and a hindered amine light stabilizer, where the UV-absorber can be a benzotriazole-based compound in accordance with the teaching of Enami. In paragraph 102 Lorenzetti discloses that the UV-absorber is present in an amount of 0.01 to 2% by weight of the thermoplastic polymer, preferably 0.2 to 2% by weight of the thermoplastic polymer, encompassing and overlapping the range recited in claims 1, 18, 39, and 48. In paragraph 103 Lorenzetti discloses that the hindered amine light stabilizer is present in an amount of 0.01 to 2%, and in paragraphs 137 and 139 Lorenzetti discloses that pigments can be present in an amount of 0.01 to 2% by weight, leading to a total amount of hindered amine light stabilizer and pigment overlapping the range recited in claims 1 and 18. 
It would have been obvious to one of ordinary skill in the art to include stabilizer composition of Lorenzetti, comprising both the benzotriazole-based stabilizer and hindered amine light stabilizer in the composition of Enami, and to include the stabilizers and pigment in the amounts taught by Lorenzetti, since Lorenzetti teaches that it is an effective stabilizer composition for thermoplastic polymers.
In paragraph 1 Doneva discloses a thermoplastic elastomer composition comprising an olefin block copolymer, and in paragraph 28 Doneva discloses a slush molded skin comprising the composition, similar to Enami. In paragraphs 70-71 Doneva discloses that the composition can comprise fillers such as talc, preferably in an amount of 3 to 20 parts by weight base on the total weight of the composition, leading to a concentration percentage overlapping the range recited in clams. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to include the talc in the composition of Enami in the concentration taught by Doneva, since Doneva teaches that it is a suitable concentration range for talc in a thermoplastic polymer composition used for similar applications as that of Enami. 
	In light of the above, the compositional limitations of claims 1, 8, 11, 14-18, 21-22, 24, 28-29, 39, and 46-48 are rendered obvious by Enami, Lorenzetti, and Doneva. Additionally, since the compositions of Enami, Lorenzetti, and Doneva meet the compositional limitations of the claims, they are considered to have an angle of repose and bulk density at least overlapping the ranges recited in claims 9-10 and 39, to bond to an open cell foam with an adhesion peel strength at least overlapping the range recited in claim 23, and to form a skin having elongation, tensile strength, and tear strength at least overlapping the ranges recited in claim 27. Claims 1, 8-11, 14-18, 21-24, 27-29, 39, and 46-48 are therefore rendered obvious by Enami, Lorenzetti, and Doneva.
	With respect to ii), Doneva discloses in paragraph 31 that the olefin block copolymer is preferably an ethylene-octene copolymer where the ethylene is present in greater than about 80 mole percent of the polymer, and the octene is preferably present in 15 to 20 mole percent of the polymer. As the molecular weight of octene is four times that of ethylene, the weight percentage of ethylene in the copolymer of Doneva is about 50%, within the range recited in claims 2 and 40. In paragraphs 90-91 Doneva discloses suitable ethylene-octene copolymers having a density and melt index (melt flow rate) within the ranges recited in claims 2-3 and 40-41, noting that the 0.877 g/cc density of the copolymer disclosed in paragraph 91 of Doneva is considered to fall within the “about 0.887 g/cm3” endpoint of claims 2 and 40. The use of the ethylene-octene block copolymers of Doneva as the ethylene-octene copolymers in the composition of Enami, Lorenzetti, and Doneva therefore meets the limitations of claims 2-3 and 40-41.
	It would have been obvious to one of ordinary skill in the art to use ethylene-octene block copolymers of Doneva as the ethylene-octene copolymers in the composition of Enami, Lorenzetti, and Doneva, since Doneva teaches that they are useful in thermoplastic compositions used in similar applications to those of Enami.

Claims 4 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Enami, Lorenzetti, and Doneva as applied to claims 1-3, 8-11, 14-18, 21-24, 27-29, 39-41, and 46-48 above, and further in view of Kim (U.S. PG Pub. No. 2015/0175790).
The discussion of Enami, Lorenzetti, and Doneva in paragraph 10 above is incorporated here by reference. Enami, Lorenzetti, and Doneva disclose a composition meeting the limitations of claims 1 and 39 and comprising polypropylene, and in paragraph 20 Enami discloses that the polypropylene has a melt flow rate encompassing the ranges recited in claims 4 and 42, but do not specifically disclose polypropylene having the properties recited in claims 4 and 42. 
In paragraph 2 Kim discloses a polypropylene composition for a vehicle interior material. In paragraphs 20-21 Kim discloses that the polypropylene is crystalline, as recited in claims 4 and 42, and has a melt flow index heavily overlapping the range disclosed by Enami. While Kim does not specifically disclose the impact strength of the crystalline polypropylene, Kim indicates that the impact strength is correlated with the melt flow index. As the melt flow index range of the polypropylene of Enami and Kim encompasses the claimed range, the impact strength will therefore also encompass the claimed range. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the crystalline polypropylene of Kim as the polypropylene in the composition of Enami, Lorenzetti, and Doneva therefore meets the limitations of claims 4 and 42.
It would have been obvious to one of ordinary skill in the art to include the crystalline polypropylene of Kim as the polypropylene in the composition of Enami, Lorenzetti, and Doneva, since Kim teaches that it is a suitable polypropylene for a resin composition useful in vehicle interior materials.

Claims 5-6 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Enami, Lorenzetti, and Doneva as applied to claims 1-3, 8-11, 14-18, 21-24, 27-29, 39-41, and 46-48 above, and further in view of Silvis (U.S. PG Pub. No. 2010/0143651).
The discussion of Enami, Lorenzetti, and Doneva in paragraph 10 above is incorporated here by reference. Enami, Lorenzetti, and Doneva disclose a composition meeting the limitations of claims 1 and 39, and Enami discloses that the composition can comprise an olefin-based polymer as an adhesion promoter, but Enami, Lorenzetti, and Doneva do not disclose the specific adhesion promoters of claims 5-6 and 43-44.
In paragraph 128-129 Silvis discloses functionalized polyolefin polymers useful for improving adhesion in applications such as automotive instrument panel skins, as in Enami and Doneva. In paragraphs 227 and 234 Silvis discloses that ethylene-1-octene copolymers are among the preferred base polymers for the functionalized polyolefin polymers. In paragraphs 154-156 Silvis discloses that the functionalized polyolefins are prepared by grafting an amine-reactive group onto the backbone of the polyolefin and reacting the grafted polyolefin with a primary-secondary diamine. In paragraph 189 Silvis discloses that maleic anhydride is a preferred grafting agent, as recited in claims 5-6 and 43-44, and paragraph 202 Silvis discloses that the amine can be N-ethylethylenediamine, as recited in claims 43-44. In paragraph 190 Silvis discloses that the degree of grafting is preferably 0.01 to 10% by weight, leading to concentrations of ethylene-octene copolymer, maleic anhydride, and N-ethylethylenediamine encompassing the ranges recited in claims 5-6 and 43-44. The inclusion of the functionalized ethylene-1-octene polymer of Silvis as the adhesion promoting olefin-based polymer in the composition of Enami, Lorenzetti, and Doneva therefore meets the limitations of claims 5-6 and 43-44.
It would have been obvious to one of ordinary skill in the art to include the functionalized ethylene-1-octene polymer of Silvis as the adhesion promoting olefin-based polymer in the composition of Enami, Lorenzetti, and Doneva, since Silvis discloses in paragraphs 62-64 and 128-129 that the functionalized polymers have improved adhesion properties and are useful in the applications taught by Enami and Doneva.

Claims 7 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Enami, Lorenzetti, and Doneva as applied to claims 1-3, 8-11, 14-18, 21-24, 27-29, 39-41, and 46-48 above, and further in view of Wood (U.S. Pat. No. 6,451,887).
The discussion of Enami, Lorenzetti, and Doneva in paragraph 10 above is incorporated here by reference. Enami, Lorenzetti, and Doneva disclose a composition meeting the limitations of claims 1 and 39 and comprising benzotriazole-based sulfur-free stabilizers, but do not disclose the further addition of the specific sulfur-free stabilizers of claims 7 and 45.
Wood, from column 1 line 66 through column 2 line 5, discloses UV-absorbing benzotriazole compounds useful in automotive coatings. In column 21 lines 27-029 Wood discloses that the compounds are often used in conjunction with coadditive stabilizers, and in column 21 line 64 discloses that 2,2,6,6-tetramethylpiperidin-4-yl octadecenoate, as recited in claims 7 and 45, is a suitable coadditive stabilizer. The inclusion of the 2,2,6,6-tetramethylpiperidin-4-yl octadecenoate in the composition of Enami, Lorenzetti, and Doneva meets the limitations of claims 7 and 45, and would have been obvious to one of ordinary skill in the art since Wood teaches that it is a suitable coadditive for a UV-absorbing benzotriazole compound. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enami, Lorenzetti, and Doneva as applied to claims 1-3, 8-11, 14-18, 21-24, 27-29, 39-41, and 46-48 above, and further in view of Fu (CN 110643117 A).
The discussion of Enami, Lorenzetti, and Doneva in paragraph 10 above is incorporated here by reference. Enami, Lorenzetti, and Doneva disclose a composition meeting the limitations of claims 1 and 17, but do not disclose the further inclusion of graphene.
An English-language machine translation of Fu, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraphs 9 and 36 Fu discloses thermoplastic olefin skin materials useful for automobile instrument panels. In paragraph 10 Fu discloses that the composition comprises a thermoplastic polyolefin and nanoparticles. In paragraphs 11-12 Fu discloses that the nanoparticles can be graphene, as recited in claims 12 and 19. In paragraphs 10 and 65 Fu discloses that the thermoplastic polyolefin and graphene are present in a mass ratio leading to a graphene concentration overlapping the ranges recited in claims 12 and 19. 
It would have been obvious to one of ordinary skill in the art to include the graphene of Fu in the composition of Enami, Lorenzetti, and Doneva, since Fu discloses in paragraph 43 that the inclusion of the disclosed nanoparticles (such as graphite) imparts advantageous properties to the composition. 

Claim 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emani, Lorenzetti, Doneva, and Fu as applied to claims 12 and 19 above, and further in view of Nakaishi (JP 2002-256158 A).
The discussions of Emani, Lorenzetti, Doneva, and Fu in the above paragraphs are incorporated here by reference. Emani, Lorenzetti, Doneva, and Fu disclose compositions meeting the limitations of claims 12 and 19, but do not further disclose the inclusion of zinc oxide or cuprous oxide.
An English-language machine translation of Nakaishi, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraphs 5-12 Nakaishi discloses a thermoplastic elastomer composition based on polypropylene and an ethylene-olefin copolymer. In paragraph 41 Nakaishi discloses that the composition is useful as a skin material for an instrument panel, as in the above-discussed references. In paragraph 34 Nakaishi discloses that the composition can comprise zinc oxide, as recited in claims 13 and 20, as a neutralizing agent. While Nakaishi does not specifically disclose the concentration of zinc oxide, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been within the scope of ordinary skill in the art to optimize the zinc oxide concentration in the composition of Emani, Lorenzetti, Doneva, Fu and Nakaishi to arrive at a concentration meeting the limitations of claims 13 and 20.
It would have been obvious to one of ordinary skill in the art to include the zinc oxide of Nakaishi in the composition of Emani, Lorenzetti, Doneva, and Fu, since Nakaishi discloses that zinc oxide is useful as a neutralizing agent in a similar composition used in similar applications. 

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emani, Lorenzetti, and Doneva as applied to claims 1-3, 8-11, 14-18, 21-24, 27-29, 39-41, and 46-48 above, and further in view of Andrasik (U.S. PG Pub. No. 2008/0315566).
The discussion of Enami, Lorenzetti, and Doneva in paragraph10 above is incorporated here by reference. Enami, Lorenzetti, and Doneva disclose a thermoplastic elastomer skin meeting the limitations of claim 21 and useful as part of an automotive instrument panel. Enami, Lorenzetti, and Doneva do not specifically disclose the composition as part of an airbag door as recited in claims 25-26.
In paragraphs 5-6, Andrasik discloses an airbag cover which is also used an instrument panel. In paragraph 26 Andrasik discloses that the cover is formed with a slush-cast thermoplastic polyolefin, as in Emani, Lorenzetti, and Doneva. In paragraphs 23-26 Andrasik discloses that the airbag cover is equipped with a tear seam, as recited in claim 25. Since the composition of Enami, Lorenzetti, and Doneva meets the compositional limitations of the claims, it is considered to possess the properties recited in claims 25-26. The use of the slush-cast composition of Enami, Lorenzetti, and Doneva as the slush-cast thermoplastic polyolefin airbag cover and instrument panel of Andrasik therefore meets the limitations of claims 25-26.
It would have been obvious to one of ordinary skill in the art to use the slush-cast composition of Enami, Lorenzetti, and Doneva as the slush-cast thermoplastic polyolefin airbag cover and instrument panel of Andrasik, since Enami, Lorenzetti, and Doneva teach that the compositions are useful as materials for instrument panels, and Andrasik teaches that the airbag cover is formed with a slush-cast thermoplastic polyolefin and can also be used as an instrument panel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771